Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are currently pending and have been examined.
.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 12/29/2021.
   Status of the claims:
Claims 1, 5, 17-22, 27-29 have been amended.
The rejections of claim 5 under 35 U.S.C. 112 (a) and claim 17 under 35 U.S.C. 112 (b) are withdrawn in response to Applicant's amendment filed on 12/29/2021.
Applicant’s arguments, see Remarks pages 5-10, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1-29 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kameyama et al. (US 20050146706 A1).

Claim Objections
Claims 22 and 27 are objected to because of the following informalities: 
In Claim 22, target;| should read target;
In Claim 27, region;| should read region;


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 6567436) “Yao”, in view of Kameyama et al. (US 20050146706 A1).
Regarding claim 1, Yao teaches A light detection and ranging (LiDAR) system, comprising: 
an opto-electronic oscillator (Fig. 1, OEO 100) that includes a laser (Fig. 1, laser 101) that produces laser light (Fig. 1, laser beam 102. See also, col 5: lines 48-53), an electrically controllable optical modulator (Fig. 1, electro-optic ("EO") modulator 110) to modulate the laser light from to produce a modulated optical output (Fig. 1, optical output 117 and feedback loop 118, col 4: lines 18-21), an opto-electronic feedback loop (Fig. 1, opto-electronic feedback loop 120, col 4: lines 24-26 )that comprises an optical part (Fig. 1, optical part 122) and an electrical part (Fig. 1, electrical part 124) interconnected by a photodetector (Fig. 1, photodetector 127, col 4: lines 26-28) to receive [[a]] the modulated optical output from the optical modulator and to convert the modulated optical output into an electrical signal to control the optical modulator so that the modulated optical output is modulated to carry an electrical oscillation signal at a radio frequency (RF) or microwave frequency (Fig. 1, col 3:67 and col 4:1-6. See also, col 4:24-33), wherein the opto-electronic feedback loop is structured to feed the electrical signal in phase to the optical modulator to generate and sustain both optical modulation and electrical oscillation at the radio frequency or microwave frequency (Fig. 1, Col 4:40-47), wherein the opto-
Yao fails to teach an optical scanner coupled to receive a portion of the modulated optical output from the optical modulator of the opto-electronic oscillator as probe light for illuminating a target; [[l]] 
an optical detector located to receive returned probe light from the target to produce a detector electrical signal as an electrical representation of the received returned probe light; and 
[[a]] an electrical signal mixer coupled to the opto-electronic oscillator to receive the electrical signal from the electrical part of the opto-electronic feedback loop of the opto- electronic oscillator and coupled to receive the detector electrical signal from the optical detector, the electrical signal mixer operable to mix the electrical signal and the detector electrical signal to produce beat signals representing position information of the target based on a change in the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator.
However, Kameyama teaches an optical scanner coupled to receive a portion of the modulated optical output from the optical modulator of the opto-electronic oscillator as probe light for illuminating a target (Fig. 1, scanning optical unit 6); [[l]] 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical scanner so that the Lidar system can be used to detect distances at various direction.
 Kameyama also teaches an optical detector located to receive returned probe light from the target to produce a detector electrical signal as an electrical representation of the received returned probe light (Fig. 1, photodetector 11);

Kameyama also teaches [[a]] an electrical signal mixer (Mixer 12, para [32]) coupled to the opto-electronic oscillator to receive the electrical signal from the electrical part of the opto-electronic feedback loop of the opto- electronic oscillator and coupled to receive the detector electrical signal from the optical detector, the electrical signal mixer operable to mix the electrical signal and the detector electrical signal to produce beat signals representing position information of the target based on a change in the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator (Para [29]).
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include a mixer to convert the frequency into a baseband frequency and process the signal data with a baseband processor .
Regarding claim 2, Yao teaches wherein the opto-electronic oscillator is an integrated opto-electronic oscillator and includes (Fig. 9, col 9:41-57 integrated OEO 900): 
a substrate on which the laser is formed to produce laser light (Fig. 9, col 9:41-43, substrate 901 and laser 910); 
the optical modulator formed on the substrate and optically coupled to receive the 5 laser light from the laser and the electrical signal to cause optical modulation on the received laser light in response to the electrical signal to produce modulated laser light that is present in the optical part of the opto-electronic feedback loop (Fig .9, col 9: 41-49 modulator 920); 
optical waveguides formed on the substrate as part of the optical part of the opto- electronic feedback loop (Fig. 9, Waveguides 930 and 950), 

an optical resonator formed on the substrate and optically coupled to the optical waveguides to receive the modulated laser light as part of the optical part of the opto- electronic feedback loop (Fig. 9, col 9: 58-60, Resonator 940, coupling regions 932 and 952);
 the photodetector formed on the substrate and optically coupled to receive the 15 modulated laser light from the optical part of the opto-electronic feedback loop to produce an electrical detector signal (Fig. 9, col 9:47-49, 63-65, photodetector 960); 
and a circuit coupled to receive the electrical detector signal from the photodetector and to generate the electrical signal based on the electrical detector signal (Fig. 9, col 9:53-57 link 970),
 the circuit further coupled to the optical modulator to apply the electrical signal to the optical modulator as 20 part of the electrical part of the opto-electronic feedback loop (Fig. 9, RF 970, An electrical link 970, e.g., a conductive path, is also formed on the substrate 901 to electrically couple the detector 960 to the modulator 920).
Regarding claim 3, Yao teaches the LiDAR system as in claim 2, wherein the optical resonator is tunable in its resonant frequency to tune the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator (Fig. 3, col 9: 43-49).
Regarding claim 4, Yao teaches the LiDAR system as in claim 1, wherein the optical modulator includes an 25 electro-absorption modulator (Fig. 9, E/A modulator 920).
Regarding claim 5, Yao teaches the LiDAR system as in claim 1, wherein the laser includes a diode laser or semiconductor laser. (Fig. 9, semiconductor laser 910, col 9: lines 43-44).
Regarding claim 6, Yao teaches The LiDAR system as in claim 1, wherein the laser includes a distributed feedback laser (Fig. 1, Fig. 1, col 3:67 and col 4:1-6, laser 101 and feedback loop 120).
Regarding claim 7, Yao teaches wherein the resonator includes a microsphere resonator coupled to the optical waveguides via evanescent coupling (Fig.9, col 9: 58-60. Both waveguides 930 and 950 have coupling regions 932 and 952, respectively, to provide proper optical coupling at two different locations in the micro resonator 940).
Regarding claim 8, Yao teaches the LiDAR system as in claim 1, wherein the circuit includes a tunable radio frequency or microwave frequency filter to filter the electrical signal in frequency (Fig. 1, col 5:12-22, filter 150).
Regarding claim 9, Yao teaches the LiDAR system as in claim 1, wherein the circuit (Fig, 1, col 4:7-23, 56-65) includes a tunable radio frequency or microwave frequency phase shifter (RF 160), a radio frequency or microwave frequency amplifier (amplifier 130) and a radio frequency or microwave frequency coupler (coupler 116, ref 166 in fig.1).
Regarding claim 10, Yao teaches the LiDAR system as in claim 1, wherein a tunable filter is included in the opto-electronic feedback loop (Fig. 1, col 5; 12-16. filter 150).
Regarding claim 11, Yao, as modified in view of Kameyama teaches the LiDAR system as in claim 1, wherein the opto-electronic oscillator includes a laser that is not tunable and produces laser light at a fixed laser frequency (Kameyama, para [0055] inexpensive laser diodes fixed wave length at 1550nm).
Regarding claim 12, Yao, as modified in view of Kameyama teaches the LiDAR system as in claim 11, wherein the laser that is not tunable and 15 is a fixed frequency laser used in fiber communications (Kameyama, para [37]. See also, Fig. 3A).
Regarding claim 13, Yao teaches the LiDAR system as in claim 1, wherein the opto-electronic oscillator includes an optical tuning device coupled to the optical part of the opto-electronic feedback loop to tune the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator (Fig.1, col: 33-47, resonator 121).
Regarding claim 14, Yao teaches the LiDAR system as in claim 13, wherein the optical tuning device includes a fiber stretcher coupled to a fiber line in the optical part of the opto-electronic feedback loop (Fig.1, col 4: 48-55). 
Regarding claim 15, Yao teaches the LiDAR system as in claim 1, wherein the opto-electronic oscillator includes an electrical tuning device coupled to the electrical part of the opto-electronic feedback loop to tune the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator (Fig.1, col 4:9-15 also col 5:12-18 ports 113 and 115).
Regarding claim 16, Yao teaches the LiDAR system as in claim 15, wherein the electrical tuning device includes a radio frequency or microwave frequency filter (Fig. 1, col 5:12-22, filter 150).
Regarding claim 17, Yao teaches the LiDAR system as in claim 1, wherein the opto- electronic feedback loop includes an optically dispersive component (Fig. 1, col 4: 48-55, optical fiber 123) a tunable laser that is tuned in frequency to tune the radio frequency or microwave frequency of the electrical oscillation signal from the opto-electronic oscillator (col 5: lines 48-53 and col 6: lines 60-63).
Regarding claim 18, Yao teaches a method for detecting objects based on light detection and ranging (LiDAR), comprising: 

controlling the opto-electronic oscillator to tune the radio frequency or microwave frequency of the electrical radio frequency (RF) or microwave oscillation signal over time (Fig. 1, col 4:9-15, ports 113 and 115). 
Yao fails to teach, however Kameyama teaches 
scanning the modulated optical output from the opto-electronic oscillator as probe light for illuminating a region of interest to detect objects in the region (Fig. 1, scanning optical unit 6); [[l]] 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical scanner so that the Lidar system can be used to detect distances at various direction.
Kameyama also teaches operating an optical detector to receive returned probe light from the region to produce a detector electrical signal as an electrical representation of the received returned probe light (Fig. 1, photodetector 11); 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection. 
and Kameyama also teaches mixing, in electrical signal domain, the electrical signal from the opto-electronic feedback loop of the opto-electronic oscillator and the detector electrical signal from the optical detector to produce beat signals representing position information of objects present in the region illuminated by the scanning probe light based on the tuning in the radio 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include a mixer to convert the frequency into a baseband frequency and process the signal data with a baseband processor.
Regarding claim 19, Yao, as modified in view of Kameyama, teaches the method as in claim 18, further comprising: tuning the opto-electronic oscillator to change the radio frequency or microwave frequency carried by the modulated optical output in performing LiDAR sensing without using a tunable laser in the opto-electronic oscillator (Yao, Fig. 1, col 3:62-67 and col 4: 1-6. See also, Kameyama, para [37] and Fig. 3A).
Regarding claim 20, Yao, as modified in view of Kameyama, teaches the method as in claim 18, further comprising: using the beat signals representing position information of objects present in the 154465630.1Inventor Xiaotian Steve YaoDocketNo.: 009095-8017.US01 Appl.No. 16/121,572 FiledSeptember4,2018Page8 of21region illuminated by the scanning probe light to generate a 2-dimensional map of the region containing detected objects (Kameyama, Para [33], [52]), and [127]).
Regarding claim 21, Yao, as modified in view of Kameyama, teaches the method as in claim 18, further comprising: using the beat signals representing position information of objects present in the region illuminated by the scanning probe light to generate a 3-dimensional map of the region containing detected objects (Kameyama, Para [33], [52]), and [127]).
Regarding claim 22, Yao teaches A light detection and ranging (LiDAR) system, comprising: 
an opto-electronic oscillator (COEO 1500) that includes (1) a laser cavity (laser cavity 1510) that includes an electrically controllable optical modulator (modulator 1514) to cause mode locking in the laser cavity to produce laser pulses (Fig 15A, col 13:8-21),

Yao fails to teach, however Kameyama teaches an optical scanner coupled to receive a portion of the modulated optical output from the optical modulator of the opto-electronic oscillator as probe light for illuminating a target (Fig. 1, scanning optical unit 6);
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical scanner so that the Lidar system can be used to detect distances at various direction.
Kameyama also teaches an optical detector (Fig. 1, photodetector 11) located to receive returned probe light from the target to produce a detector electrical signal as an electrical representation of the received returned probe light; 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection.   
 and  kameyama also teaches a processing circuit) coupled to receive the electrical signal from the electrical part of the opto-electronic feedback loop of the opto-electronic oscillator and coupled to receive the detector electrical signal from the optical detector and to process the 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include a mixer to convert the frequency into a baseband frequency and process the signal data with a baseband processor.
Regarding claim 23, Yao teaches The LiDAR system as in claim 22, wherein the laser cavity (Fig.16, col 14:32-39) includes: a substrate (Ref 1601) on which the optical resonator (Cavity 1602) is formed; 
optical waveguides (Waveguides 1610 & 1620) formed on the substrate as part of the optical part of the opto- 10 electronic feedback loop and optically coupled (Fig. 16, Waveguide angled ends 1616 & 1626) to the optical resonator, wherein at least one of the optical waveguides is doped to produce an optical gain (Fig. 16, col 14:65-67);
an electro-absorption modulator formed on the substrate as part of the optical modulator and part of the optical part of the opto-electronic feedback loop and coupled to receive the electrical signal to cause optical modulation on light inside the optical part of 15 the opto-electronic feedback loop in response to the electrical signal to produce modulated light (Fig. 16, col 14:32-53, E/A modulator 1612);
optical reflectors formed in the optical part the opto-electronic feedback loop and configured to be at least partially optical reflective to reflect light back and forth in the optical part to form an optical resonator to amplify the light based on the optical gain in at 20 least one of the optical waveguides (Fig. 16, col 14:39-53, Reflectors 1614 and 1624);

the photodetector formed on the substrate and optically coupled to receive the 25 modulated light from the optical part of the opto-electronic feedback loop to produce an electrical detector signal (Fig. 16, col 14:32-53, photodetector 1622);
And wherein the electrical part of the opto-electronic feedback loop includes a circuit coupled to receive the electrical detector signal from the photodetector and to generate the 32 09095-8017.US01/141142923.1 U.S. Patent Application Attorney Docket No. 009095-8017.US01 electrical signal based on the electrical detector signal (Fig. 16, col 14:50-53, ref 1630 not referenced in Fig. 16), the circuit further coupled to the electro-absorption modulator to apply the electrical signal to the electro-absorption modulator as part of the electrical part of the opto-electronic feedback loop (Fig. 16, col 15:5-17).
Regarding claim 24, Yao discloses the LiDAR system as in claim 23, wherein the photodetector is formed by a 5 second electro-absorption modulator that is reverse biased to function as an optical detector (Fig. 16, col 15:5-17). 
Regarding claim 25, Yao teaches the LiDAR system as in claim 23, wherein the optical resonator in the laser cavity includes a microresonator that is optically evanescently coupled in the laser cavity (Fig. 16, col 14:32-36).
Regarding claim 26, Yao teaches he LiDAR system as in claim 25, wherein the microresonator is a sphere resonator (Fig. 16, col 14:37-39).
Regarding claim 27, Yao teaches a method for detecting objects based on light detection and ranging (LiDAR), comprising: 

operating a laser cavity, which includes one or more optical gain media inside the laser cavity and the optical modulator inside the laser cavity, to modulate light inside the laser cavity to achieve mode locking to produce laser pulses (Fig. 15A, laser cavity 1510); 
Yao fails to teach, however Kameyama teaches scanning the modulated optical output from the opto-electronic oscillator as probe light for illuminating a region of interest to detect objects in the region (Fig. 1, scanning optical unit 6);
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical scanner so that the Lidar system can be used to detect distances at various direction.
Kameyama also teaches operating an optical detector (Fig. 1, photodetector 11) to receive returned probe light from the region to produce a detector electrical signal as an electrical representation of the received returned probe light. 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection.   and processing the electrical signal from the opto-electronic oscillator and the detector electrical signal from the optical detector to determine relative delays of the laser pulses in the returned probe light from the region to determine the positions of the objects present in the region (Fig. 1, Mixer, 12, para [29]. See also, para [50]- [52]).

Regarding claim 29, Yao teaches a method for detecting reflections in an optical fiber based on optical frequency domain reflectometer (OFDR), comprising: 
operating an opto-electronic oscillator to produce modulated optical output that is modulated to carry an electrical radio frequency (RF) or microwave oscillation signal at a radio frequency or microwave frequency for OFDR sensing (Fig. 1, col 3:7-15 modulator 110); 
controlling the opto-electronic oscillator to tune the radio frequency or microwave frequency of the electrical radio frequency (RF) or microwave oscillation signal over time (Fig. 1, col 4:9-15, ports 113 and 115);
Yao fails to teach, however Kameyama scanning the modulated optical output from the opto-electronic oscillator as probe light inside the optical fiber (Fig. 1, Scanning optical unit 6); [[l]]
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical scanner so that the Lidar system can be used to detect distances at various direction.
Kameyama also teaches operating an optical detector (Fig. 1, photodetector 11) to receive returned probe light from the region to produce a detector electrical signal as an electrical representation of the received returned probe light; 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection.   

It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include a mixer to convert the frequency into a baseband frequency and process the signal data with a baseband processor.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 6567436), in view of Yao 006 et al. (US 9632006) and Kameyama et al. (US 20050146706 A1).
Regarding claim 28, Yao teaches an optical frequency domain reflectometer (OFDAR) system, comprising: 
an opto-electronic oscillator (Fig. 1, OEO 100) that includes a laser (Fig. 1, laser 101) that produces laser light (Fig. 1, laser beam 102. See also, col 5: lines 48-53),  an electrically controllable optical modulator (Fig. 1, electro-optic ("EO") modulator 110) to modulate the laser light from to produce a modulated optical output (Fig. 1, optical output 117 and feedback loop 118, col 4: lines 18-21), an opto-electronic feedback loop (Fig. 1, opto-electronic feedback loop 120, col 4: lines 24-26 )that comprises an optical part (Fig. 1, optical part 122) and an electrical part (Fig. 1, electrical part 124) interconnected by a photodetector (Fig. 1, photodetector 127, col 4: lines 26-28) to receive [[a]] the modulated optical output from the optical modulator and to convert the modulated optical output into an electrical signal to control the optical modulator so that the modulated optical output is modulated to carry an electrical oscillation signal at a radio frequency (RF) or microwave frequency (Fig. 1, col 3:67 and col 4:1-6. See also, col 
Yao fails to teach, however Yao 006 teaches a length of optical fiber coupled to receive a portion of the modulated optical output 154465630.1Inventor Xiaotian Steve YaoDocketNo.: 009095-8017.US01 Appl.No. 16/121,572 FiledSeptember4,2018 Page11 of 21 from the optical modulator of the opto-electronic oscillator as probe light (Fig. 1, FUT 100);[[l]]
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Yao’s Opto-electronic Oscillators Having Optical Resonators, in view of Yao 006’s teaching by including an optical fiber path ((Fig. 1, col 10:1-24, Ref 100).
Yao, as modified in view of Yao 006 fails to teach, however Kameyama teaches an optical detector (Fig. 1, photodetector 11) located to receive returned probe light from the fiber to produce a detector electrical signal as an electrical representation of the received returned probe light; 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include an optical detector to detect an optical signal returned as it is well-known for Lidar detection.   
[[a]] and Kameyama also teaches an electrical signal mixer (Fig. 1, Mixer 12, para [32] )coupled to the opto-electronic oscillator to receive the electrical signal from the electrical part of the opto-electronic feedback loop of the opto- electronic oscillator and coupled to receive the detector electrical signal from the optical detector, the electrical signal mixer operable to mix the electrical signal and the detector electrical signal to produce beat signals representing position information of reflections inside the optical fiber based on a change in the radio frequency or 
It would have been obvious to modify Yao’s Lidar system, in view of Kameyama, to include a mixer to convert the frequency into a baseband frequency and process the signal data with a baseband processor.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645